Citation Nr: 0620240	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis. 

2.  Entitlement to a compensable evaluation for umbilical 
hernia. 

3.  Entitlement to a compensable evaluation for gout. 

4.  Entitlement to service connection for enlargement of the 
prostate. 

5.  Entitlement to service connection for kidney mass.  

6.  Entitlement to service connection for left knee 
replacement.  

7.  Entitlement to service connection for right hip 
replacement. 

8.  Entitlement to service connection for diabetes mellitus. 

9.  Entitlement to service connection for sleep apnea. 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran presented oral 
testimony at a hearing before a Decision Review Officers 
(DRO) at the RO in October 2003 and before the undersigned 
Acting Judge at the RO in April 2005.

In an April 2005 written statement, it appears that the 
veteran is requesting increased evaluations for hypertensive 
vascular disease and plantar fasciitis, bilateral.  This 
matter is directed to the RO for further development. 

The issues of service connection for diabetes mellitus and 
sleep apnea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sinusitis exhibits no incapacitating 
episodes; no nasal obstruction, no purulent discharge or 
crusting, or polyps on evaluation and; x-ray report of the 
sinuses noted normal paranasal air sinuses.  
2.  The veteran's umbilical hernia exhibits a slightly wide 
and prominent umbilicus, but no hernia; no other local 
pathology or abnormality was noted.  

3.  The veteran's gout includes subjective complaints of 
severe pain during flare-ups, but no tenderness on palpation 
or any loss of range of motion during examination, and no 
reference to loss motion during flare-ups.

4.  There is no competent medical evidence of enlarged 
prostate, kidney mass, left knee disorder, or right hip 
disorder in service, or for many years following service, and 
there is no competent medical evidence relating his post-
service development of these disorders to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.97, Diagnostic Code 6510 (2005).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected umbilical hernia are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.114, Diagnostic Code 7339 (2005).

3.  The criteria for a compensable evaluation for the 
veteran's service-connected gout are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.31, 4.71a, Diagnostic Codes 5017, 5284 (2005).

4.  An enlarged prostate was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

5.  A kidney mass was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2005).

6.  A left knee disorder requiring a left knee replacement 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

7.  A right hip disorder requiring a right hip replacement 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In this case, the veteran was issued a notice letter in 
December 2001, prior to the initial unfavorable decision.  
The December 2001 letter met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The December 
2001 letter provided the veteran with a summary of the 
evidence, and specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
his possession.  No other evidence was identified or 
submitted by the veteran.  The veteran was also provided 
notice of applicable laws and regulations, and a discussion 
of the facts of the case, and the basis for denial in an 
April 2003 statement of the case and December 2003 
supplemental statement of the case.  
As sufficient and timely notice was provided to the veteran, 
it is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2001 letter 
did not include adequate notice of a disability rating and 
effective date for the service connection claim on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  None of the service connection claims decided in 
this case is granted.  As the claims are not granted, any 
questions as to the appropriate disability rating or 
effective date to be assigned to those service connection 
claims are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, private medical records VA examination reports dated 
in 2001 and 2002, and statements and testimony from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  The Board also 
acknowledges that VA etiological opinions were not provided 
to the veteran for his service connection claims involving 
enlarged prostate, kidney mass, left knee, and right hip.  
The Board finds that a VA etiological opinion was unnecessary 
in this case as there were no chronic problems involving 
enlarged prostate, kidney mass, left knee, or right hip in 
service, within many years following service, or otherwise 
any competent medical evidence relating these problems to 
service.  As such, no reasonable possibility exists that an 
examination would aid in substantiating the veteran's service 
connection claims.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Increased Evaluation

The veteran is claiming compensable disability evaluations 
for sinusitis, umbilical hernia, and gout.  Assigning 
disability evaluations is intended to compensate impairment 
in earning capacity due to a service-connected disability.  
See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Disability 
evaluations are determined by applying the criteria set forth 
in the VA Schedule for Rating Disabilities (rating schedule), 
found in 38 C.F.R. Part 4.  

The veteran was granted service-connection for sinusitis, 
umbilical hernia, and gout in a December 1981 rating 
decision.  Where entitlement to compensation has already been 
established and increase in disability evaluation is at 
issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In all disability evaluation claims, once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Sinusitis

The veteran was granted service connection for sinusitis and 
assigned a noncompensable evaluation, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6105-6513.  Under Diagnostic Code 6513, 
the veteran is entitled to a noncompensable, 10 percent, 30 
percent, or 50 percent evaluation based upon the following: a 
noncompensable evaluation is for chronic sinusitis detected 
by x-ray only; a 10 percent evaluation is warranted for 
sinusitis when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
present; a 30 percent evaluation is assigned when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting and; a 50 percent evaluation, 
the maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  In a note that accompanies the 
provision, an incapacitating episode of sinusitis is defined 
as an episode that requires bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2005).

Applying Diagnostic Code 6510 to the evidence in this case, 
there is no evidence of  one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
present to warrant a 10 percent or higher evaluation.  None 
of the medical records show any incapacitating episodes.  VA 
medical treatment records do not show any incapacitating 
episodes.  The VA examination report dated in January 2002  
indicated that the veteran complained of a constant running 
nose and continual colds.  Both sides of his head were 
involved, with greenish-yellow phlegm often coming up.  
However, the sinus headaches only came occasionally, 
according to the veteran.  Objective findings on examination 
noted no nasal obstruction and no purulent discharge or 
crusting, or polyps.  In fact, sinus evaluation was negative.  
The X-ray report of the sinuses, dated in December 2001, 
noted normal paranasal air sinuses.  

In addition to no supporting medical evidence for a 
compensable evaluation, the veteran does not otherwise claim 
experiencing any incapacitating episodes.  The veteran 
testified before the undersigned Acting Judge that his sinus 
problems are a nuisance, or kind of thing that bothers him. 
(T. 5).  The veteran did not report any incapacitating 
episodes.  Without any incapacitating episodes, a 
noncompensable evaluation is warranted.  

The Board is also required to consider other diagnostic codes 
for application. However, there appears to be no deviation of 
the septum to warrant an evaluation under Diagnostic Codes 
6502, or a diagnosis involving allergic rhinitis to warrant a 
rating under Diagnostic Code 6523.  In conclusion, while the 
veteran asserts that his disability warrants a higher rating, 
the medical reports provide the most probative evidence as to 
the extent of the service-connected disability and establish, 
by a preponderance of the evidence, that the disability does 
not approximate any applicable criteria for a compensable 
rating.  38 C.F.R. § 4.7 (2005).  

Umbilical Hernia

The veteran was granted service connection for umbilical 
hernia and assigned a noncompensable evaluation, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7339.  Under 38 C.F.R. § 
4.114, Diagnostic Code 7339, the veteran is entitled to a 
noncompensable, 20 percent, 40 percent, or 100 percent 
evaluation based upon the following: a noncompensable 
evaluation is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated; the 
next higher rating, 20 percent, is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt; a 40 percent evaluation is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances and 
finally; a 100 percent evaluation is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastases of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  

Here, the medical evidence does not establish an unsupported 
hernia or a healed hernia or wound with weakening of 
abdominal wall to warrant a 20 percent evaluation.  VA 
examination dated in December 2001 noted a slightly wide and 
prominent umbilicus, but no hernia.  No other local pathology 
or abnormality was noted.  There is no other treatment for 
hernia noted.  The clinical findings of a slightly wide and 
prominent umbilicus are corroborated by the veteran's 
testimony to the undersigned Acting Judge.  The veteran 
testified that his navel protrudes and is all tender to 
touch.  (T. 6).  However, the veteran did not state, nor does 
the evidence show, that his condition is not well supported 
by a belt under ordinary conditions, or requires a need for a 
supporting belt.  The preponderance of the medical evidence 
and testimony establish that the umbilical hernia 
manifestations are well within the criteria for which the 
rating code provides a non-compensable rating.  The veteran's 
hernia manifestations do not approximate the criteria 
required for the next higher, 20 percent evaluation.  
38 C.F.R. § 4.7.  

The Board is also required to consider other diagnostic codes 
for application. However, there appears to be no inguinal 
hernia or femoral hernia to warrant evaluations under 
Diagnostic Codes 7338 or 7340.

Gout

The veteran was granted service connection for gout in a 
December 1981 rating decision and assigned a noncompensable 
evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5017.  

Applying 38 C.F.R. § 4.71a, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5017, the veteran is evaluated under 
limitation of motion of the affected part.  In this case, the 
affected part is the veteran's metacarpal phalangeal (MP) 
joint of the left great toe, which is most closely evaluated 
using the criteria under foot injuries, Diagnostic Code 5284.  
Under Diagnostic Code 5284, the veteran is entitled to a 
noncompensable, 10 percent, 20 percent, or 30 percent 
evaluation based upon the following:  a noncompensable 
evaluation for a disability which is less than moderate; a 10 
percent evaluation for a moderate disability; a 20 percent 
evaluation for a moderately severe disability and; a 30 
percent for a severe disability.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284 (2005).  

Upon review, the veteran's gout demonstrates less than 
moderate symptoms at the present time on clinical 
examination.  VA examination report dated in January 2002 
noted a history of gout.  The veteran was doing well at the 
time of the evaluation and stated that his last flare-up was 
several months earlier.  The flare-up typically involved the 
MP joint of the left great toe during a flare-up, and he took 
colchicines for treatment.  Clinical evaluation of the left 
foot revealed mild hallux valgus with 15 degrees of lateral 
angulation of the great toe with the MP joint.  There was 
enlargement of the MP joint, but no tenderness to palpation 
noted.  He had full range of motion of the great toe, MP 
joint.  The diagnosis was history of gout with recurrent 
flare-ups with primary involvement of the left great toe MP 
joint, asymptomatic at present.  

The Board recognizes the veteran's testimony where he 
essentially stated that his left great toe is extremely 
painful during flare-ups of gout.  (T. 8).  However, the 
objective medical evidence does not demonstrate findings 
consistent with a moderate disability.  While enlargement of 
the MP joint was demonstrated, there was no tenderness on 
palpation or any loss of range of motion, and no reference to 
loss motion during flare-ups.  See Deluca, supra.  
Essentially, the evaluation was asymptomatic.  While the 
veteran may feel that a higher rating is warranted, the 
medical reports provide the most probative evidence as to the 
extent of his disability and show, by a preponderance of the 
evidence, that his gout does not approximate any applicable 
criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5017, 5284 (2005).  

Extaschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's sinusitis, umbilical hernia, and gout.  
In that regard, the Board does not find that record reflects 
that the veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The impact of his disabilities on employability 
is adequately addressed by his current evaluation.  In light 
of the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Service Connection

The veteran is claiming service connection for enlargement of 
the prostate, left knee and right hip replacement disorders.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Enlargement of the Prostate, Kidney Mass, Left Knee and Right 
Hip Replacement

In support of his service connection claims, the veteran 
testified to the undersigned Acting Judge that he had two 
minor prostate surgeries in the 1990s because of urination 
problems.  (T. 12).  At his DRO hearing in October 2003, the 
veteran indicated that chronic prostate problems were first 
diagnosed in the late 1980s.  (T. 5).  For the kidney mass 
issue, the veteran essentially stated that examiners recently 
found a kidney mass that they are monitoring.  (T. 10-11).

Upon review, service medical records do not show any 
complaints of, or treatment for, problems or injuries 
involving prostate problems or a kidney mass.  One clinical 
record dated in May 1968 noted a kidney problem involving 
difficulty urinating.  However, there was no follow-up 
treatment, or evidence of any chronic problem or kidney mass.  
In fact, subsequent medical evaluations, dated in February 
1972, April 1976, June 1980, and on retirement examination in 
March 1981, were all negative for abdomen or digestive system 
problems.  The June 1980 examination specifically noted that 
prostate examination was normal.       

In addition to no clinical findings of chronic prostate 
problems or kidney mass in service, there is no evidence of 
either problem until many years following service.  The 
veteran testified to the fact that his chronic prostate 
problems started in late 1980s, many years after separation 
from service, and that his kidney mass was only recently 
discovered.  

Not only is there no evidence showing treatment for chronic 
prostate problems or kidney mass during service or any 
evidence of such treatment following service until sometime 
in the late 1980s, there is no competent medical evidence 
demonstrating that either current problem is related to 
active service.  Neither the VA records nor private medical 
records in the claims file indicate a relationship between 
the veteran's prostate problems or kidney mass.  The only 
individual claiming a relationship between the prostate 
problems and kidney mass and service is the veteran.  The 
Board recognizes the veteran's argument that both his 
prostate problems and kidney mass are related to service.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to offer 
medical opinion as to etiology of the claimed disorders as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, his opinion is not competent 
medical evidence.  

For his left knee and right hip disorders, both have required 
replacement surgery.  The veteran testified to the 
undersigned Acting Judge that he believed his left knee and 
right hip disorders should be service connection because they 
are essentially related to his pes planus condition. (T. 13-
14).  The pes planus condition, however, is not service-
connected.  Since pes planus is not service-connected, 
whether it is related to his left knee and right hip can not 
result in service connection for either problem.     

Upon review, neither the veteran's left knee or right hip 
problems began in service, or for many years following 
service, and there is no competent evidence that either are 
related to service, or to a service-connected disability.  
Service medical records do not show treatment or diagnosis 
involving the left knee or right hip.  The report of the 
separation examination, dated in March 1981, did not show a 
chronic left knee or right hip problem on evaluation.  
Moreover, the veteran does not claim that he injured either 
his left knee or right hip in service.  

The post-service medical evidence does not show left knee or 
right hip problems until sometime in the mid-1990s.  From 
1995 through 1998, medical records from a private orthopedic 
facility note treatment for painful left knee and right hip 
ache.  A diagnosis of severe arthritis was indicated in these 
records; however, the veteran is not entitled to any service-
connection presumption as it was first diagnosed many years 
after service.   38 C.F.R. § 3.309 (2005).  The medical 
records from the private orthopedic facility essentially show 
that the veteran's left knee problem occurred in the mid-
1990s.  There is no record of prior right hip problems, nor 
is the veteran's asserting treatment for right hip problems, 
prior to the 1990s.  

There is also no competent medical evidence demonstrating 
that either left knee or right hip are related to active 
service.  Neither the VA records nor private medical records 
in the claims file indicate a relationship between the 
veteran's left knee and right hip problems and service.  The 
only individual claiming a relationship is the veteran.  The 
Board recognizes the veteran's argument, however, as noted 
above, his opinion is not competent medical evidence.  See 
Layno, supra;  see Grottveit, supra.  

In summary, the veteran's assertions that his enlarged 
prostate, kidney mass, left knee, and right hip are related 
to service are not otherwise supported or corroborated in the 
claims file.  The claims file also shows no treatment for any 
of these conditions during service, or many years after 
separation from active service.  Furthermore, there is no 
competent medical evidence relating any of these problems to 
service.  As such, the Board concludes that the preponderance 
of the evidence is against the veteran's service connection 
claims for enlarged prostate, kidney mass, left knee, and 
right hip disorder.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, service connection is denied.

ORDER

Entitlement to a compensable evaluation for sinusitis is 
denied. 

Entitlement to a compensable evaluation for umbilical hernia 
is denied. 

Entitlement to a compensable evaluation for gout is denied. 

Entitlement to service connection for enlargement of the 
prostate is denied. 

Entitlement to service connection for kidney mass is denied.  

Entitlement to service connection for left knee replacement 
is denied.  

Entitlement to service connection for right hip replacement 
is denied. 


REMAND

Further development is required for service connection claims 
involving diabetes mellitus (DM) and sleep apnea before 
adjudication on the merits.  During his hearing before the 
undersigned Acting Judge, the veteran testified that he was 
diagnosed with DM sometime in the mid-1980s.  (T. 8).  He 
received the treatment in the mid-1980s at Kessler Air Force 
Base.  (T. 9).  

Medical records from Kessler Air Force Base from the mid-
1980s are not included in the claims file.  The medical 
records from Kessler Air Force Base involving the veteran's 
DM in the mid-1980s may assist the Board in determine when 
his DM was first incurred.  As such, an attempt to obtain 
these records must be made before adjudication on the merits.  
38 C.F.R. § 3.159.  

As for the sleep apnea claim, the veteran testified that he 
believes his sleep apnea is related to his service-connected 
sinusitis.  (T. 12).  The veteran is service-connected for 
sinusitis and has a diagnosis of sleep apnea from his January 
2002 VA examination.  However, no etiological opinion is of 
record to determine whether his sleep apnea is related to 
sinusitis.  This opinion is needed before adjudication on the 
merits.  

Accordingly, the case is REMANDED for the following action:

1.  A complete copy of all medical records 
of treatment of the veteran as a retiree 
at Kessler Air Force Base should be 
obtained and associated with the claims 
folder.  If the records are not available, 
attempts to obtain these Federal medical 
records should be documented in the claims 
file.  

2.  After completion of #1, above, the 
AMC/RO should schedule the veteran for a 
VA examination to ascertain the nature, 
extent, and etiology of his sleep apnea.  
The claims folder must be made available 
to and reviewed by the examiner pursuant 
to conduction and completion of the 
examination.  All other indicated studies 
should be accomplished.  The examiner 
should determine whether the veteran's 
sleep apnea is at least as likely as not 
related to his sinusitis.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the new evidence and re-adjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


